       Case 2:19-cv-01837-DLR Document 43 Filed 03/16/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Innovative Sports Management Incorporated,        No. CV-19-01837-PHX-DLR
10                  Plaintiff,                         ORDER
11   v.
12   Seida Zecic, et al.,
13                  Defendants.
14
15
16          At issue is Plaintiff’s unopposed motion for attorney’s fees and costs. (Doc. 36.)

17   The Court previously entered judgment for Plaintiff under 47 U.S.C. § 605. (Docs. 35,
18   41.) Under that statute, the Court “shall direct the recovery of full costs, including

19   awarding reasonable attorneys’ fees to an aggrieved party who prevails.” §

20   605(e)(3)(B)(iii).     “The most useful starting point for determining the amount of a
21   reasonable fee is the number of hours reasonably expended on the litigation multiplied by
22   a reasonable hourly rate.” Hensley v. Eckhart, 461 U.S. 424, 433 (1983). Plaintiff submits

23   an itemized accounting of time and task records reflecting 6.23 hours billed by attorney

24   Thomas Riley at an hourly rate of $550 for a total of $3,436.50, 7 hours billed by an

25   unnamed research attorney at $300 per hour totaling $2,100.00, and 12.89 hours billed by

26   an unnamed administrative assistant at $110.00 per hour for a total of $1,417.90. (Doc.
27   36-2 at 12.) Plaintiff also seeks reimbursement for $650.00 in non-taxable costs,
28   representing investigative expenses. (Doc. 36 at 4).
       Case 2:19-cv-01837-DLR Document 43 Filed 03/16/21 Page 2 of 4



 1          Beginning with the hourly rates, courts in this District have declined to accept
 2   Riley’s explanation of his $550 hourly rate as reliable evidence of the rate’s
 3   reasonableness. See, e.g., Innovative Sports Mgmt. Inc. v. Singh, No. CV-18-02211-PHX-
 4   MTL, 2020 WL 3574582, at *2 (D. Ariz. July 1, 2020); G&G Closed Circuit Events LLC
 5   v. Espinoza, No. CV-18-08216-PCT-JAT, 2020 WL 1703630, at *3 (D. Ariz. Apr. 8,
 6   2020). These same courts likewise have found Riley’s explanation for the unidentified
 7   research assistant’s $300 hourly rate to be unpersuasive. Riley acknowledges these
 8   decisions and recommends that the Court reduce his hourly rate to $350 and his research
 9   attorney’s hourly rate to $150, in line with Espinoza, should the Court find these cases
10   persuasive.   (Doc. 36-1 at 7.)    The Court finds Espinoza’s analysis persuasive and
11   applicable to this case, and therefore will reduce Riley’s hourly rate to $350 and the
12   unidentified research attorney’s rate to $150 per hour. Courts in this district also have
13   found the rate charged by the administrative assistant to be unreasonable and have reduced
14   it to $65, the approved CJA rate. See, e.g., G&G Closed Circuit Events, LLC v. Garcia,
15   No. CV-19-05134-PHX-SPL, 2020 WL 5535758, at *4 (D. Ariz. Sep. 15, 2020). The
16   Court will do the same.
17          Moving on to the time expended, the Court finds the 7 hours billed by Riley’s
18   research attorney (6 for preparing a motion for summary judgment and 1 for preparing the
19   present fee motion) are reasonable. The Court finds three categories of time entries by
20   Riley and his administrative assistant to be unreasonable. First, there are many time entries
21   that reflect duplicative work performed. Second, there are a host of time entries (often for
22   0.1 hours) for tasks that are merely clerical or secretarial in nature, such as filing and
23   organizing documents and preparing Riley’s pro hac vice application,1 and for reviewing
24   mundane ECF entries, such as the Court’s one-sentence order granting Riley’s pro hac vice
25   application, or a notice that mail the Court had sent to Defendant Zecic had been returned
26   as undeliverable. Third, there are a handful of time entries that the Court finds objectively
27   unreasonable. For example, Riley billed 0.33 hours for reviewing and signing the final
28          1
              The administrative assistant billed 1 hour for preparing Riley’s pro hac vice
     application, a figure the Court finds unreasonable.

                                                 -2-
       Case 2:19-cv-01837-DLR Document 43 Filed 03/16/21 Page 3 of 4



 1   demand letter to Defendant Zecic, which is the same amount of time it took the
 2   administrative assistant to draft the letter. Riley spent only 0.1 hours reviewing and signing
 3   the prior two demand letters. There is no explanation why it took him three times as long
 4   to review and sign the final one. Riley and his administrative assistant also billed a total
 5   of 0.8 hours to prepare and file a motion for leave to appear telephonically at the Rule 16
 6   Scheduling Conference, and the subsequent order granting that request. These efforts were
 7   unnecessary, as the Court’s order setting the Rule 16 Conference advised the parties that
 8   anyone wishing to appear telephonically could do so, provided they file a written notice of
 9   their intent to appear telephonically no later than 2 days before the conference. (Doc. 24
10   at 5.) A motion was not necessary. Most egregiously, Riley billed a full hour for
11   “Preparation and Telephonic Appearance re: Pre-Motion Conference.” This pre-motion
12   conference occurred telephonically on February 26, 2020, and lasted for 2 minutes, during
13   which the Court merely inquired about whether Plaintiff intended to file a motion for
14   summary judgment. (Doc. 32.) The Court seriously doubts that Riley spent 58 minutes
15   preparing for this conference call and, if he did so, that work was unreasonable given the
16   purpose and scope of the conference call.          The Court will reduce these amounts
17   accordingly.
18          All said, these categories account for 6.15 hours of the administrative assistant’s
19   time, and 2.23 hours of Riley’s time, which the Court will strike. The Could finds the
20   remaining 6.74 hours of the administrative assistant’s time, and 4 hours of Riley’s time to
21   be reasonable.
22          Finally, Plaintiff seeks reimbursement for the cost of his private investigator.
23   Although investigative costs are permitted under § 605(e)(3)(B)(iii), “it does not alleviate
24   a plaintiff's burden to show (1) the amount of time necessary for the investigation; (2) how
25   much the investigators charged per hour; and (3) why the investigators are qualified to
26   demand the requested rate.” Espinoza, 2020 WL 1703630, at *4 (quotation and citation
27   omitted). Here, Plaintiff attaches an invoice for an investigator showing that a check was
28   paid to an Amanda Hidalgo for $650. (Doc. 36-2 at 15). Plaintiff does not provide


                                                 -3-
       Case 2:19-cv-01837-DLR Document 43 Filed 03/16/21 Page 4 of 4



 1   information on the amount of time spent, the investigator’s hourly rate, or the investigator’s
 2   qualifications. The Court cannot assess whether the $650 in investigative costs are
 3   reasonable and therefore will deny this request.
 4          IT IS ORDERED that Plaintiff’s motion for attorney’s fees and costs (Doc. 36) is
 5   GRANTED IN PART and DENIED IN PART. Plaintiff is awarded $2,888.10 in
 6   attorney’s fees. Plaintiff’s request for non-taxable investigative costs is denied.
 7          Dated this 15th day of March, 2021.
 8
 9
10
11
                                                    Douglas L. Rayes
12                                                  United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
